Per Curiam.
At arraignment December 22, 1969, on a charge of uttering and publishing a forged check, MCLA § 750.249 (Stat Ann 1962 Rev § 28-.446), defendant, through her retained attorney, stood mute. March 16, 1970, three days before the trial date, defendant, through her retained counsel, moved the court for permission to plead to the lesser offense of attempting to utter and publish a forged check, MCLA § 750.92 (Stat Ann 1962 Rev § 28-.287). This motion was not opposed by the pros*312ecuting attorney, and after a detailed examination of the defendant by the trial judge, the plea of guilty to the lesser offense was accepted. Subsequently, defendant was sentenced.
It is defendant’s position on appeal that the trial court failed to elicit sufficient information at the time of the plea to provide a factual basis for acceptance of the plea. The transcript of the plea proceeding does not support this position.
Affirmed.